Dismiss and Opinion Filed July 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00152-CR
                                      No. 05-14-00153-CR
                                      No. 05-14-00154-CR

                           MICHELE MARIA RODDY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
               Trial Court Cause Nos. F13-00676-I, F13-00677-I, F13-58422-I

                              MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
140152F.U05
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHELE MARIA RODDY, Appellant                   On Appeal from the Criminal District Court
                                                 No. 2, Dallas County, Texas
No. 05-14-00152-CR        V.                     Trial Court Cause No. F13-00676-I.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Bridges, Francis, and Lang-Miers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 25, 2014
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHELE MARIA RODDY, Appellant                   On Appeal from the Criminal District Court
                                                 No. 2, Dallas County, Texas
No. 05-14-00153-CR        V.                     Trial Court Cause No. F13-00677-I.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Bridges, Francis, and Lang-Miers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 25, 2014
                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MICHELE MARIA RODDY, Appellant                   On Appeal from the Criminal District Court
                                                 No. 2, Dallas County, Texas
No. 05-14-00154-CR        V.                     Trial Court Cause No. F13-58422-I.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Bridges, Francis, and Lang-Miers.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 25, 2014